The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 6/9/2021.
Claims 1-20 are pending.
DETAILED ACTION
Claim Objections
Claim 7 is objected to because of the following informalities:  The phrase "the other PE devices is determined" should be - - the other PE devices are determined - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it recites the limitation "a fine grain prefix of the at least one PE device". It's unclear what makes a prefix a "fine grain prefix". For examination purposes, the term "fine grain prefix" has been interpreted as any "prefix".
Regarding claim 16, the limitations recite that "the distribution structure is a non-organized structure". It's unclear what makes a distribution structure a "non-organized structure". For examination purposes, the term "non-organized structure" has been interpreted as "structure".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 12, 17, and 20 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Mada et al. (US 20220224629 A1, hereinafter Mada).
Regarding claim 1, Mada discloses a method comprising: 
detecting an unreachability of at least one Provider Edge (PE) device in a network domain of a network (¶[0040], a "node detects a specific route failure affecting one or more aggregated routes"; ¶[0025], "a fault 16 between the router 12A and the prefix P2"; ¶[0024], "The prefixes P1-P5 are each connected to each of the routers 12A, 12B and include common addresses of 10.10.X.X/24" (implying the existence of an edge device for P2, see also ¶[0027], "There is a fault 24 which causes the traffic from the device 14 to be blackholed at the router 12C since there is no route to the router 12B from the router 12C", where router 12B is at the edge of P2 per Fig. 3)); 
determining that a route summarization is being used within the network (¶[0030], "upon detecting the fault 16, the aggregating router 12A has to determine that it advertised the summarized prefix on behalf of the specific fault 16. At step S2, if there is an advertised summarized prefix associated with the fault, the aggregating router 12A has to encode a new path attribute (37) in the BGP update and advertises a failed prefix NLRI in the BGP update message to its peers"; ¶[0027], "There is a fault 24 which causes the traffic from the device 14 to be blackholed at the router 12C since there is no route to the router 12B from the router 12C"), 
wherein the unreachability of the at least one PE device is hidden by the route summarization (¶[0026], "network 20 utilizes BGP route aggregation where advertisements 22 are shown for aggregated prefixes within each autonomous system AS100, AS200, AS300, AS200, AS400, AS500. In these examples, the device 14 is configured to send traffic to prefix P2 which is in the autonomous system AS200, and the router 12D in the autonomous system AS400 is configured to send the traffic destined to the prefix P2 via an NH to the router 12C"; ¶[0027], "There is a fault 24 which causes the traffic from the device 14 to be blackholed at the router 12C since there is no route to the router 12B from the router 12C" (the reason for the blackholing is well known in the art and is caused by the route summarization hiding the unreachability, see, for example, stretch ("BGP route aggregation - part 1", PacketLife.net, page 3, "Consider what would happen if one of the /24 routes in AS 10 disappeared. R1, having installed the aggregate advertised from AS 30, would see AS 30 as a less-specific but valid path to the subnet, and route traffic to R3. R3, no longer having the more-specific route back to R1, drops the traffic, creating a black hole", and also the specification of the present application, paragraph [0002], " if one of network devices in a network that utilizes route summarization fails, other network devices that are in remote areas or domains must wait for Border Gateway Protocol (BGP) to figure out the unreachability of the failed network device")); and 
transmitting a failure message informing other PE devices of the unreachability of the at least one PE device (¶[0028], "In order to mitigate the problems of sub-optimal routing and traffic blackholing, the present disclosure includes a new path attribute that is referred to herein as a “BGP Aggregate-Exception.” Of course, other names can be given to this path attribute and are contemplated herewith. The aggregating BGP speaker encodes this attribute and the failed network in a BGP update to advertise to its peers about the network failures").
Regarding claim 6, Mada discloses the method of claim 1, wherein the failure message informs the other PE devices about the unreachability of a fine grain prefix of the at least one PE device that is part of a summary route (¶[0028], "In order to mitigate the problems of sub-optimal routing and traffic blackholing, the present disclosure includes a new path attribute that is referred to herein as a “BGP Aggregate-Exception.” Of course, other names can be given to this path attribute and are contemplated herewith. The aggregating BGP speaker encodes this attribute and the failed network in a BGP update to advertise to its peers about the network failures"; ¶[0030], "the aggregating router 12A has to encode a new path attribute (37) in the BGP update and advertises a failed prefix NLRI in the BGP update message to its peers").
Regarding claim 8, Mada discloses the method of claim 1, wherein the transmitting the failure message is part of a link-state protocol (¶[0030], "the aggregating router 12A has to encode a new path attribute (37) in the BGP update and advertises a failed prefix NLRI in the BGP update message to its peers"; ¶[0003], "route aggregation exception. [...] a novel BGP update that contains a new path attribute [...]. This new path attribute helps in identifying a network failure and appropriately advertising to all BGP peers about the network failure through “Aggregate Exception” Network Layer Reachability Information (NLRI) [...]. The present disclosure extends BGP NLRI updates [...], defines a new BGP path attribute (Aggregate-Exception) to be used in BGP updates [...]. The present disclosure allows addition and removal of the failed prefix with alternative next hop on the forwarding plane of the receiving BGP speaker", and therefore it is a link-state protocol, see, for example, Singh (Yet Another new BGP NLRI_ BGP-LS - Packet Pushers - 2015), page 3, a link state BGP (BGP-LS) "is essentially sets of TLV's that defines [...] IP prefixes", and page 4, the additional information carried by the BGP-LS NLRI includes prefix descriptors which may be IP address prefixes)).
Regarding claim 12, Mada discloses the method of claim 1, wherein the transmitting the failure message is based on a distributed in-memory data storage (¶[0052], "FIG. 16 is a block diagram of an example controller 200, which can form a controller for the router 12. The controller 200 can be part of the router 12 or a stand-alone device communicatively coupled to the router 12. Also, the controller 200 can be referred to in implementations as a control module, a shelf controller, a shelf processor, a system controller, etc. The controller 200 can include a processor 202, which is a hardware device for executing software instructions. The processor 202 can be any custom made or commercially available processor, a central processing unit (CPU), an auxiliary processor among several processors associated with the controller 200, a semiconductor-based microprocessor (in the form of a microchip or chipset), or generally any device for executing software instructions. When the controller 200 is in operation, the processor 202 is configured to execute software stored within the memory, to communicate data to and from the memory, and to generally control operations of the controller 200 pursuant to the software instructions. The controller 200 can also include a network interface 204, a data store 206, memory 208"; ¶[0053], "Note that the memory 208 can have a distributed architecture, where various components are situated remotely from one another, but may be accessed by the processor 202").
Regarding claim 17, Mada discloses a system comprising: a storage configured to store instructions; and a processor configured to execute the instructions (¶[0055], "When stored in the non-transitory computer-readable medium, software can include instructions executable by one or more processors (e.g., any type of programmable circuitry or logic) that, in response to such execution, cause the one or more processors to perform a set of operations, steps, methods, processes, algorithms, functions, techniques, etc. as described herein for the various embodiments").
The remaining limitations of claim 17 are similar in scope to the limitations of claim 1. Therefore, claim 17 is rejected for the same reasons as set forth in claim 1, above.
Regarding claim 20, Mada discloses a non-transitory computer readable medium comprising instructions (¶[0055], "When stored in the non-transitory computer-readable medium, software can include instructions executable by one or more processors (e.g., any type of programmable circuitry or logic) that, in response to such execution, cause the one or more processors to perform a set of operations, steps, methods, processes, algorithms, functions, techniques, etc. as described herein for the various embodiments").
The remaining limitations of claim 20 are similar in scope to the limitations of claim 1. Therefore, claim 20 is rejected for the same reasons as set forth in claim 1, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mada (US 20220224629 A1) in view of Li et al. (US 20040174825 A1, hereinafter Li).
Regarding claim 2, Mada discloses the method of claim 1.
Mada does not disclose that the failure message is a negative pulse message configured to rapidly expire after the failure message is transmitted to the other PE devices.
Li discloses that a message may be a negative pulse message configured to rapidly expire after the message is transmitted to the other PE devices (¶[0002], "databases include information enabling the cluster head nodes to determine appropriate paths for routing messages thorough the network, while the LSA packets provide information to update the databases"; ¶[0064], "The LSA packet is transmitted to the FP"; ¶[0066], "If the re-flood timeout timer expires without receiving an acknowledgment, however, the method enters decision box 30. The method decides whether to again transmit the LSA packet (i.e. re-flood). If the number of re-flood attempts are greater than a predetermined number (for example 5), the method branches to step 32 and breaks communication with the FP. The method also informs its grouping module that transmissions of LSAs to the FP have failed, and exits in step 33. If the number of re-flood attempts do not exceed the predetermined number, the method branches back to step 25 and re-floods the LSA packet"; ¶[0012], "re-flooding the at least one LSA, from the node, onto the communication network, if the received TTL value is greater than a value of one, and preventing re-flooding of the at least one LSA if the received TTL value is equal to a value of zero" (a ttl of 1 means the packet will expire after one hop, i.e. rapidly expire) - alternatively, ¶[0084], "after the re-flood timeout timer expires, the method enters decision box 139. If the acknowledge timeout timer is still pending, the method deletes (cancels) the acknowledge timeout timer (step 142) and enters decision box 140. After the acknowledge timeout timer expires, the method also enters decision box 140. If the FP has reached a predetermined number of tries (for example, 5) in attempting to receive an acknowledgment from another node, the method enters step 143 and drops the links with the unacknowledging nodes, informs its grouping module (FIG. 13), and exits" - by exiting the process the LSA is not retransmitted again due to expiration of timer and expiration of number of attempts. That the message of Li is a failure message is the result of the combination with Mada, which discloses that information to update routes is provided due to a failure (Mada, ¶[0030])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mada in view of Li so that the failure message is a negative pulse message configured to rapidly expire after the failure message is transmitted to the other PE devices.
One of ordinary skill in the art would have been motivated because it would eliminate "redundant flooding of information" (Li, ¶[0009]).
Regarding claim 10, Mada discloses the method of claim 1.
Mada does not disclose transmitting the failure message about the unreachability of the at least one PE device to a pulse distribution agent, the pulse distribution agent configured to transmit the failure message to one or more PE devices connected to the pulse distribution agent.
discloses transmitting the failure message about the unreachability of the at least one PE device to a pulse distribution agent, the pulse distribution agent configured to transmit the failure message to one or more PE devices connected to the pulse distribution agent (¶[0002], "databases include information enabling the cluster head nodes to determine appropriate paths for routing messages thorough the network, while the LSA packets provide information to update the databases"; ¶[0064], "The LSA packet is transmitted to the FP"; ¶[0066], "If the re-flood timeout timer expires without receiving an acknowledgment, however, the method enters decision box 30. The method decides whether to again transmit the LSA packet (i.e. re-flood). If the number of re-flood attempts are greater than a predetermined number (for example 5), the method branches to step 32 and breaks communication with the FP. The method also informs its grouping module that transmissions of LSAs to the FP have failed, and exits in step 33. If the number of re-flood attempts do not exceed the predetermined number, the method branches back to step 25 and re-floods the LSA packet"; ¶[0012], "re-flooding the at least one LSA, from the node, onto the communication network, if the received TTL value is greater than a value of one, and preventing re-flooding of the at least one LSA if the received TTL value is equal to a value of zero" (a ttl of 1 means the packet will expire after one hop, i.e. rapidly expire)")
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mada in view of Li for transmitting the failure message about the unreachability of the at least one PE device to a pulse distribution agent, the pulse distribution agent configured to transmit the failure message to one or more PE devices connected to the pulse distribution agent.
One of ordinary skill in the art would have been motivated because it would eliminate "redundant flooding of information" (Li, ¶[0009]).
Regarding claim 18, Mada discloses the system of claim 17.
The remaining limitations of claim 18 are similar in scope to those of claim 2. Therefore, claim 18 is rejected for the same reasons as set forth in claim 2, above, in view of the combination of Mada and Li.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mada (US 20220224629 A1) in view of unknown author ("IP Routing: BGP configuration Guide", CISCO, 2019, hereinafter unknown).
Regarding claim 3, Mada discloses the method of claim 1.
Mada does not disclose that detecting the unreachability of the at least one PE device includes receiving data from an Interior Gateway Protocol (IGP) within the network domain.
unknown discloses detecting the unreachability of the at least one PE device includes receiving data from an Interior Gateway Protocol (IGP) within the network domain (page 3, under BGP Convergence, "BGP lears of failures through either Interior Gateway Protocol (IGP) or BFD events"; page 4, under MPLS Functionality, "IGP conveys the failure through the RIB to the FIB").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mada in view of unknown so that detecting the unreachability of the at least one PE device includes receiving data from an Interior Gateway Protocol (IGP) within the network domain.
One of ordinary skill in the art would have been motivated because it  "improves convergence after a network failure" (unknown, page 4, under MPLS Functionality).
Claim(s) 7, 13, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mada (US 20220224629 A1) in view of Dave (US 10419328 B1).
Regarding claim 7, Mada discloses the method of claim 1.
Mada does not disclose that the other PE devices is determined based on at least one of a specific prefix or a set of prefixes belonging to an aggregate.
Dave discloses that the other PE devices is determined based on at least one of a specific prefix or a set of prefixes belonging to an aggregate (col. 1, lines 49-64, "a route update for one or more routes that direct traffic within a network that supports BGP, (2) identifying, within the route update, a BGP prefix and a plurality of protocol next-hop addresses that (A) identify a plurality of neighbors of the network device and (B) each correspond to the BGP prefix, (3) maintaining, at the network device, a single copy of the BGP prefix and each of the protocol next-hop addresses instead of maintaining a different copy of the BGP prefix for each of the protocol next-hop addresses, (4) receiving, at the network device, a packet destined for a computing device that is reachable via at least one of the neighbors of the network device, and then (5) forwarding the packet to the one of the neighbors of the network device in accordance with the BGP prefix and the protocol next-hop address that identifies the one of the neighbors").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mada in view of Dave so that the other PE devices is determined based on at least one of a specific prefix or a set of prefixes belonging to an aggregate.
One of ordinary skill in the art would have been motivated because it would provide "improved memory consumption in network devices via efficient route management" (Dave, col. 1, lines 39-40).
Regarding claim 13, Mada discloses the method of claim 1.
Mada does not disclose generating a distribution structure to determine the other PE devices to transmit the failure message.
Dave discloses generating a distribution structure to determine the other PE devices to transmit the failure message (col. 1, lines 49-64, "a route update for one or more routes that direct traffic within a network that supports BGP, (2) identifying, within the route update, a BGP prefix and a plurality of protocol next-hop addresses that (A) identify a plurality of neighbors of the network device and (B) each correspond to the BGP prefix, (3) maintaining, at the network device, a single copy of the BGP prefix and each of the protocol next-hop addresses instead of maintaining a different copy of the BGP prefix for each of the protocol next-hop addresses, (4) receiving, at the network device, a packet destined for a computing device that is reachable via at least one of the neighbors of the network device, and then (5) forwarding the packet to the one of the neighbors of the network device in accordance with the BGP prefix and the protocol next-hop address that identifies the one of the neighbors").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mada in view of Dave for generating a distribution structure to determine the other PE devices to transmit the failure message.
One of ordinary skill in the art would have been motivated because it would provide "improved memory consumption in network devices via efficient route management" (Dave, col. 1, lines 39-40).
Regarding claim 15, the combined system of Mada and Dave discloses the invention substantially as applied to claim 13, above, wherein the distribution structure is an automated loop-free distribution structure based on a service discovery protocol and predetermined propagation rules (Dave, col. 6, lines 10-13, "In some examples, signaling module 110 may remove certain route information from the route update to prevent routing loops in external BGP (eBGP) configurations and/or situations […] In particular, signaling module 110 may leave intact and/or insert the route information that identifies the best and/or preferred AS path among the routes included in the route update. In other words, signaling module 110 may remove route information that identifies all the AS paths except for the best and/or preferred AS path" - see also col. 8, lines 37-40, "remove certain route information from the route update to prevent routing loops since implementation 600 includes and/or represents an eBGP configuration", which implies detection of eBGP (service discovery)).
Regarding claim 16, the combined system of Mada and Dave discloses the invention substantially as applied to claim 13, above, wherein the distribution structure is a non-organized structure configured to add an attribute within the failure message when the failure message is transmitted to the other PE devices (Dave, col. 1, lines 49-64, "a route update for one or more routes that direct traffic within a network that supports BGP, (2) identifying, within the route update, a BGP prefix and a plurality of protocol next-hop addresses that (A) identify a plurality of neighbors of the network device and (B) each correspond to the BGP prefix, (3) maintaining, at the network device, a single copy of the BGP prefix and each of the protocol next-hop addresses instead of maintaining a different copy of the BGP prefix for each of the protocol next-hop addresses, (4) receiving, at the network device, a packet destined for a computing device that is reachable via at least one of the neighbors of the network device, and then (5) forwarding the packet to the one of the neighbors of the network device in accordance with the BGP prefix and the protocol next-hop address that identifies the one of the neighbors").
Regarding claim 19, Mada discloses the system of claim 17.
Mada does not disclose generate a distribution structure to determine the other PE devices to transmit the failure message.
Dave discloses generate a distribution structure to determine the other PE devices to transmit the failure message (col. 1, lines 49-64, "a route update for one or more routes that direct traffic within a network that supports BGP, (2) identifying, within the route update, a BGP prefix and a plurality of protocol next-hop addresses that (A) identify a plurality of neighbors of the network device and (B) each correspond to the BGP prefix, (3) maintaining, at the network device, a single copy of the BGP prefix and each of the protocol next-hop addresses instead of maintaining a different copy of the BGP prefix for each of the protocol next-hop addresses, (4) receiving, at the network device, a packet destined for a computing device that is reachable via at least one of the neighbors of the network device, and then (5) forwarding the packet to the one of the neighbors of the network device in accordance with the BGP prefix and the protocol next-hop address that identifies the one of the neighbors").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mada in view of Dave to generate a distribution structure to determine the other PE devices to transmit the failure message.
One of ordinary skill in the art would have been motivated because it would provide "improved memory consumption in network devices via efficient route management" (Dave, col. 1, lines 39-40).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mada (US 20220224629 A1) in view of Prieto et al. (US 20170289286 A1, hereinafter Prieto).
Regarding claim 9, Mada discloses the method of claim 1, wherein the transmitting the failure message is associated with a particular topic (¶[0030], "For example, this failed prefix in this case is 10.10.2.0/24, and there is a notation such as NH: ~A to note the failure at the aggregating node 12A").
Mada does not disclose that the failure message is based on a message queue associated with the particular topic.
Prieto discloses that a failure message is based on a message queue associated with the particular topic (¶[0086], "The computing device may assign a priority to each message placed into the priority queue based on the data in the message. For example, if the message includes a critical error message or is from a particularly critical computer system, then the message may be given a high priority in the queue, and the computing device may send the error message to the client computer before sending any other message in the queue with a lower priority").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mada in view of Prieto so that the failure message is based on a message queue associated with the particular topic.
One of ordinary skill in the art would have been motivated because it would enable faster responses to critical errors.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mada (US 20220224629 A1) in view of Patel et al. (Use Cases for an Interface to BGP Protocol - Network Working Group - 2014, hereinafter Patel).
Regarding claim 11, Mada discloses the method of claim 1.
Mada does not disclose that the transmitting the failure message is based on a publisher-subscriber pattern.
Patel discloses that the transmitting the failure message is based on a publisher-subscriber pattern (page 6, under BGP events, "I2RS could provide a publish-subscribe capability to applications to: - request monitoring of BGP routes and related events; and, - subscribe to the I2RS controller to receive events related to BGP routes or other protocol-related events of interest").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mada in view of Patel so that the transmitting the failure message is based on a publisher-subscriber pattern.
One of ordinary skill in the art would have been motivated because it would enable the provision of a scalable monitoring system (page 6, under BGP events).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mada (US 20220224629 A1) in view of Dave (US 10419328 B1), and further in view of Han et al. (US 20140003281 A1, hereinafter Han).
Regarding claim 14, the combined system of Mada and Dave discloses the invention substantially as applied to claim 13, above.
The combined system of Mada and Dave does not disclose that the distribution structure is a statically configured distribution tree based on a receiver list and a sender list.
Han discloses a distribution structure is a statically configured distribution tree based on a receiver list and a sender list (¶[0029], "A default MDT 150 is generally a multidirectional shared tree with each connected PE configured as a leaf PE or node. In such an example embodiment, the default MDT 150 is a MP2MP data communication structure and is configured such that every PE router 104 within the mVPN 100 may be utilized as a source-PE and/or a receiver-PE, for example, every PE router 104 is capable of sending and/or receiving multicast data traffic. Further, the default MDT 150 is configured to provide bidirectional communication between the PE routers 104. A default MDT 150 may be configured to perform signaling, forming one or more MDTs (e.g., a data MDT, as will be disclosed), pruning an MDT (e.g., removing inactive PE routers 104), adding nodes (e.g., receiver-PE, PE routers 104, etc.) to an MDT, communicating data traffic, performing any other suitable multicasting operation as would be appreciated by one of ordinary skill in the art upon viewing this disclosure").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Mada and Dave in view of Han for the distribution structure to be a statically configured distribution tree based on a receiver list and a sender list.
One of ordinary skill in the art would have been motivated because it would provide a solution to communicate information without extending BGP with multiple types of NLRI (Han, suggested, ¶[0006])
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210234777 A1, which discloses “determined that the route is unreachable” (¶[0048]) and “for a BGP route whose route is origin is an IGP (indicating that the route originates from the IGP), the detection mechanism of the first example described above (i.e., using ping) may be employed” (¶[0049]).
US 20210119938 A1, which discloses preventing “prevent loops in mesh networks by setting packet TTL limit to h+2 (h being the shortest path distance between Source and Destination) when a packet first enters the network. The TTL count may be decremented by one with every hop and the packet may then be discarded when TTL count is exhausted” (¶[0143]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446